Innovation Union: transforming Europe for a post-crisis world (debate)
The next item is the report by Mrs Merkies, on behalf of the Committee on Industry, Research and Energy, on Innovation Union: transforming Europe for a post-crisis world.
Mr President, Commissioner, you are an innovator, I am an innovator, we are innovators, we can all be innovators. How can we be? The answer is as researchers, scientists, policy makers, workers on the shop floor, consumers and citizens. It is the citizens who are key to innovation - they make or break it. Yet what can we, as policy makers, as politicians, do to accelerate that innovation? Innovation is the only way out of the financial and economic crisis, as innovation will provide the solution to the problems that affect us all - such as the ageing of the population, climate change and the scarcity of raw materials - and will also put an immediate end to the financial and economic crisis. Through innovation, we hope to be able to link all these things together, give the economy a vigorous boost and, at the same time, move towards a sustainable society. This will not happen on its own, of course. A change of mindset is required - a changing of the concept of society and of how we need to get to work in politics and in business and industry.
So, what are the specific measures that we could take? We need more focus and less fragmentation. We need to do away with our narrow-mindedness when it comes to innovation and in policy. What do we want to achieve? Innovation is not just a question of one building, one ministry, one programme. Innovation needs to be something that runs through every area of policy. That therefore has to be the political mindset, too. Preferably, we need a holistic approach. Why do we have so many programmes already? Bring these together wherever possible and actually start to simplify things, for once. That is the mission for us, as politicians. Cut the red tape. As politicians, we have a constant tendency, if we want to achieve something, to throw a new layer on top, additional regulation, an additional programme, an additional funding option. Maybe the solution is not the 'additional' in this case; maybe it is just 'less' or 'instead'.
We thus need less control-freakery in funding applications and - something that is very important - to offer service to those who come to us for funding and promotion, to provide a one-stop shop for applicants, new business founders, SME operators and, where appropriate, for regions and research bodies. This means not merely checking funding applications but, where appropriate, also seeking out suitable partners or networks for collaboration.
There needs to be a great deal more venture capital and, in that regard, instead of EUR 1 billion in the next funding period, we really need to aim for EUR 5 billion, as that will provide the banks with just the little bit of support they need in order to grant loans to SMEs. We need a cheap and simple patent and workable rules to protect intellectual property. We need a true European internal market where innovations are better able to succeed through access to a market of 500 million citizens. At the moment, that market is much too compartmentalised. Up to now, innovation has predominantly been seen as a high-tech product. That is not necessarily the case - it can also relate to social innovation.
Europe has been struggling for years against an innovation brain drain - creative people who would rather head to the United States because they believe that it is easier there. If we are honest, the truth is that that is sometimes the case. Inflexible personal liability rules, the lack of financial support and high thresholds in order to enter the European market are all barriers that ensure that innovation has not, hitherto, seen great success in Europe. The EU must dare to reward - not punish - courage, entrepreneurship, curiosity and creativity. We need European versions of Steve Jobs. Let us merge where we are strong; let us in Europe bring together the spirit of research, Einstein and Steve Jobs.
Member of the Commission. - Mr President, I congratulate the rapporteur, Ms Merkies, for this excellent report. I want to thank the shadow rapporteurs on the Committee on Industry, Research and Energy (ITRE), as well as the members of the seven committees that delivered their opinions to ITRE. Their support for all the various aspects of Innovation Union will be crucial to its success.
Innovation has been placed at the heart of the Europe 2020 strategy for smart, sustainable and inclusive growth. I would like to take this opportunity to illustrate in concrete terms what Innovation Union will mean for different people.
We will encourage and support better collaboration between business and academia through the creation of knowledge alliances to develop new curricula that address innovation skills gaps. For Europe's researchers, we will take measures to boost cross-border cooperation and remove obstacles to research and mobility, completing the European Research Area by 2014. Ultimately, as Ms Merkies put it, we have to merge Albert Einstein and Steve Jobs and keep him or her in Europe: we must be seen to be attractive and dynamic, and unfettered by unnecessary red tape.
For our small and medium-sized enterprises (SMEs) and entrepreneurs, Innovation Union is working to create conditions on intellectual property rights (IPR), standard setting and access to finance that will be much more conducive to innovation. On 13 April 2011, we presented two legislative proposals on IPR, under enhanced cooperation, which will reduce the cost of patents by up to 80%. A single European patent will be valid in 25 Member States and, if you want to build a start-up or you need access to finance, the Commission will ensure by 2012 that venture capital funds established in any Member State can function and invest freely elsewhere in the EU.
Innovation Union will also champion the best examples of public sector innovation, and the private and public sectors can learn from each other's best practice.
Public procurement represents 17% of the EU's GDP, an enormous potential market for innovation. So we encourage Member States and regions to set aside budgets for public procurement of innovative products and services.
Finally, what about the average taxpayer? Well, Innovation Union will make the best use of public money. This means prioritising smart fiscal consolidation, despite severe budget constraints. Investment in education, research and innovation has the potential to create more wealth and jobs than it costs, and investment in innovation will help us tackle the great challenges that society faces.
That brings me to the partnerships which will provide a framework for aligning instruments and resources, bringing all the key actors together. They aim to cover the whole innovation chain, from supporting excellent R&D to making sure that we have the conditions in place to bring the results of that R&D to the market successfully. We are delighted that Parliament gave such strong support on 11 November 2010 to the concept of the innovation partnerships. Parliament's President has been invited to nominate four members to the steering board, and we look forward to that.
Last but not least, Ms Merkies mentioned social innovation, which has been discussed by ITRE. The Commission is committed to launching a European social innovation pilot that will provide expertise and a networked virtual hub for social entrepreneurs and for the public and third sectors.
Let me stop there, because I think tonight is all about hearing what the Members of Parliament have to say, so that after the debate, when we go away with the report, we will be able to respond to those comments.
Mr President, ladies and gentlemen, the financial crisis has particularly emphasised the necessity of innovation in the economy of the European Union and therefore, the Commission's proposals for the 'Innovation Union' are particularly welcome. A successful innovation policy must rest on three pillars: political support, finance and orderly legislation. As we emphasise in the opinion of the Committee on International Trade, the overarching objective of the 'Innovation Union' must be long-term development and competitiveness based on technology, knowledge and the development of education. In increasing investment in research and development to 3% of gross domestic product, we must carry out structural reforms to secure its effective application and accessibility for small and medium-sized enterprises. An important aspect is entrepreneurs' understanding of innovations. These do not only include high technology and discoveries, but also social, business, management, marketing and other innovations, which demand ever more effective application of knowledge, and more active collaboration with universities and research centres. It is important to identify the strong aspects of research, while avoiding excessive prioritisation, where everyone is researching one and the same thing. European patents currently cost 15 times more than US patents, hence the reason why we must develop the European patent more quickly and reduce its cost. Valuable inventions are being made in many of the new Member States but due to lack of funding, the researchers are forced to sell them to other countries and companies for a few thousands, whereas their real worth can be measured in millions. As regards patents obtained with public funds, it is important that universities and private persons be able to share in intellectual property created in this way. The European Union must reinforce protection of intellectual property in order to safeguard our technology and know-how from piracy and fraud, especially by concluding agreements with third countries. For their part, governments must draw up programmes for developing innovation. We may not be able to overtake China and India in the quantity of research, but we can definitely offer quality and better conditions for implementing ideas. Thank you.
Mr President, we on the Committee on Employment and Social Affairs have argued that innovations are absolutely crucial to economic development and improved employment, now that Europe is looking for a way out of the economic crisis.
R&D investment tends to drop in periods of economic crisis, even though it has been proved that those companies and Member States that invest the most during those periods are the ones that gain the greatest comparative market advantage. They are also the ones to recover fastest from recession. That is why it is extremely important for the Member States to meet the Europe 2020 target and invest at least 3% of GDP into research and development.
The Committee on Employment stresses the importance of innovation policy being viewed broadly, not merely in the form of technical innovation, but also - more than has previously been the case - in the form of social and servicerelated innovation that helps resolve challenges facing society, such as ageing, healthcare, and changes in the environment, climate and energy efficiency. A good example of this is the pilot project known as the European Innovation Partnership on Active and Healthy Ageing.
Information and communications technology (ICT) is important in all innovative activity. ICT skills depend on improvements in the quality of training, support for lifelong learning, and the opportunity for those already in employment to update their own knowledge and skills continuously.
Most of the initiatives that will make innovation possible come from the business sector, and so closer cooperation with universities and research centres is essential. On the other hand, the commercial exploitation in the EU of research findings in universities is inadequate or too slow. That is why we need business incubators linking the business world and universities, whose task it would be to promote the commercial exploitation of research findings.
The Committee on Employment considers it absolutely essential that a European research area be created, with obstacles to the mobility of researchers being eliminated, and advanced European research infrastructure being created. We should therefore prevent the brain drain from Europe to other places - if anything, Europe should be an area that attracts researchers from elsewhere.
Mr President, Commissioner, the possibility of strongly stimulating the economic and social development that is so necessary in our times is, in fact, integral to innovation. We can go even further and say that innovation constitutes a necessary means of helping respond to many of the problems and challenges facing humankind today.
As rapporteur for the opinion of the Committee on the Environment, Public Health and Food Safety, I sought to uphold this idea by drawing attention to some of the main challenges we are facing in the following areas, to cite but a few examples: the scarcity and efficient use of resources, waste recovery and treatment, food quality and security, demographic change, new epidemics, and conservation of nature and biodiversity.
I sought to uphold the fact that innovation should be guided, above all, by the criteria of defending the public interest, improving people's quality of life, promoting social welfare, and preserving the environment and the balance of nature. It should be a key element of public policy in such areas as the environment, water, energy, transport, telecommunications, health and education.
I drew attention to the fact, acknowledged by the 2009 European Innovation Panel, that the economic and financial crisis is having a disproportionate impact on a number of countries and regions, thereby undermining the objective of convergence. The constraints currently imposed on the Member States could result in increased restrictions on investment in science, technology and innovation, particularly in the most vulnerable countries. Instead of the announced 'Innovation Union', the result could be a veritable innovation divide between the countries and regions that innovate most and the rest.
Unfortunately, the first draft opinion that I tabled ended up being diluted by amendments adopted in committee. Where there was - and should be - public interest, development, cohesion, progress and social welfare, what has ended up predominating are so-called business opportunities, competition, and the harnessing of innovation for business purposes.
While that is also the dominant vision in the Commission communication, it is not our vision. This is not the vision of the future that we need.
Mr President, the key point, in the opinion of the Committee on the Internal Market and Consumer Protection, is the creation of an Innovation Union with an enhanced social profile predicated on job creation. Innovative goods and services need to be adopted, which will target both the private and the public sector, so as to facilitate the implementation of administrative procedures, strengthen the public administration and reduce bureaucracy and the inflexibility of the public sector. Furthermore, the adoption of innovative solutions is closely bound up with pre-commercial procurement, which resolves issues which the market cannot cover or where the solutions proposed are uneconomic.
In the private sector, we must encourage small and medium-sized enterprises, as well as micro-enterprises, which are having particular difficulty adapting to the market, to increase the use of innovative products, on the one hand, and create innovative solutions, on the other. Special mention also needs to be made of micro-enterprises in regional and rural areas, which are struggling to survive due to the lack of funding, so that we can find ways of encouraging the use of innovative solutions, thereby improving their viability. At the same time, environmental innovation programmes need to be encouraged, so as to plug the gaps which exist in efforts to deal with climate change and promote environmentally-friendly solutions.
In addition to strengthening innovation, we need to look at how it can directly benefit the citizens of the European Union. The use of innovative solutions should result in lower costs for enterprises and should enable consumers to enjoy cheaper and better products.
rapporteur for the opinion of the Committee on Regional Development. - Mr President, I would say to the Commissioner that, in recent years, innovation has become a symbol of a policy instrument that can fix all our problems. This means that there are huge expectations and that we must deliver.
Of course, for a successful implementation of ideas, governance matters very strongly and a governance framework for innovation must be based today on pragmatism and must be delivered with a sense of urgency, and also must be at the service of the policy content.
Europe, we all agree, has to innovate or it will lose out to competitors. Every link in the European innovation chain must be strengthened and innovation policy must be focused towards challenges. That is what I understand the Innovation Union is offering.
Today, we run the risk that, not only companies, but also governments might decrease investment in innovation. That is the logic of the crisis and the logic of national budget cuts. EU policy responses and EU budgetary instruments must move firmly against that logic.
In Europe, innovation is not just a concept that can be limited to specific innovation centres. It needs to be applied across the entire European territory. Europe is simply too small to afford an innovation deficit anywhere on its territory.
Research and innovation are clearly not the same thing and we agree with you very clearly. Governance for innovation should therefore do more than just support research and development policy. Promoting innovation-led growth is not about increasing excellence in R&D infrastructure. Important as they are, it is, first and foremost, about mobilising talents and mobilising new ideas.
Governance for innovation must mean establishing new partnerships enabling efficient innovation systems that mobilise intellectual and entrepreneurial capacities, detecting also sleeping innovators - of which we have many in Europe - through a business environment that is conducive to innovation, and particularly for SMEs, covering all sectors of the economy.
To conclude, let me say that we do not yet have a fully-fledged European model for innovation, but what is clear is that it must be rooted in a well-orchestrated, concrete, strong and joint public/private effort. I trust that the Innovation Union will take us all the way forward towards such a model.
Mr President, the report by Mrs Merkies - whom I thank for the work she has done - is Parliament's first important contribution to the Commission proposal on the Innovation Union initiative. In recent years, major countries around the world have tenaciously pursued the objective of concentrating their competition policies on certain key sectors, which have generated growth and development by aiming at innovation. The high-tech sector is a good example.
Europe, too, recognises the need to pursue projects aiming at economic and industrial growth, by focusing resources and investment on innovative policies, without abandoning the path it has followed in recent decades of playing a leading and guiding role in economic and social development. The main thrust of this report shows the need for a cross-cutting approach, promoting innovation in all areas of business, the economy and society in general.
Small and medium-sized enterprises - the mainstay of Europe's economic performance even in difficult crisis situations - are picked out as places where innovation occurs every day. Today, these abilities should be recognised, rewarded and put at the service of the growth and development of the whole continent. It is also made clear that innovation and research are two sides of the same coin. Innovation may derive from research, but it can also be a wide-ranging ability to change things for the better in all areas of daily life. Succeeding in this will be a challenge for Europe. We may not manage to create a Silicon Valley straight away, but perhaps we can establish a Stanford University.
Mr President, Commissioner, I would like to congratulate our rapporteur, Mrs Merkies, on her excellent work, because she has unpicked the content of the report and concentrated on the more relevant aspects for our group, such as social innovation - understood as innovation by workers and the public - the incentive provided by the public procurement of innovative and green products and services, and the need to improve the access to finance on the part of SMEs. This allows me to concentrate and comment on a specific aspect of the report: the need to develop indicators.
Ladies and gentlemen, if we understand innovation simply in terms of new products, processes and services that result in an increase in economic activity, it is essential that we equip ourselves with the instruments to measure our innovation capacity precisely in economic terms and that we do so on the basis of parameters, such as private investment and R&D, employment or the number of innovative companies. We have to establish indicators that reflect the capacity of innovation to generate growth, employment and an increase in GDP, and which allow us to compare our situation, in terms of intensity, with the economies of our competitor countries.
I would like to end with a few words as a member of a delegation that opposed the launch of enhanced cooperation on the unitary Community patent and to say that we opposed it, because we believe that the enhanced cooperation instrument may directly affect the internal market, territorial cohesion and the right of citizens of all Member States to have maximum legal security.
on behalf of the ALDE Group. - (BG) Mr President, Europe is currently faced with a comparatively new but very serious danger of lagging behind or even of a decline in terms of global competition in the field of science and technology. Such a development would put our prosperity, economic progress and social status under serious pressure. Put in simpler terms, Europe is under threat of turning into a mediocre actor on the global scientific and economic stage. Europe urgently needs innovation now.
I congratulate Mrs Merkies on her fine report. I am also delighted with the excellent ideas from Commissioner Geoghegan-Quinn. This guarantees success because the Innovation Union is primarily a strategy for the European Union's economic development. We require the following for us to succeed in this. Firstly, we need to have better access to credit and financial support; we need more investment in scientific research and development; clear rules offering long-term prospects in terms of innovation; simplified procedures for accessing European and national support programmes; and cheap, simple European patents.
Mr President, today, we are discussing innovation strategy in plenary for the second time. In many of our debates on the standing of European countries on world markets, we regularly remark on the importance of boosting the competitiveness of the European economy. The EU's position on world markets will, in future, be greatly influenced by the success of innovations and the speed of innovation cycles. European states clearly operate at a very high level in research projects. The long-term problem, however, is the slow implementation of this knowledge in practice, due to complex bureaucracy.
The fund for science and research is one of the largest EU funds. It must therefore be our aim to simplify the bureaucracy involved in the transfer of research results as much as possible, and thus to provide maximum assistance to innovation, thereby strengthening the competitiveness of the EU. We must think how to deal with the commercial exploitation of the results of research projects within the framework of innovation measures. If we complicate the implementation of European research in the commercial sphere, we will find it hard to speed up the innovation cycle.
Mr President, ladies and gentlemen, research and innovation policy is one of the three main pillars of the polices of the European Union. I would also say that it will increasingly become a strategic tool that is absolutely essential for our future. Why? Because we have the good fortune, or the challenge, of living at the dawn of a change of civilisation.
Think about this. We need to ensure the conditions of a decent existence for all, not only here and now, but elsewhere, too, and for future generations. This, in itself, is already a major challenge. On top of this, however, for the first time in the history of mankind, we need to do this within the physical limits of the planet. This, of course, radically transforms the context.
Our conviction is that Europe can be a world leader in this profound transformation, not only of our infrastructure and organisations, but also, and more importantly, of our way of producing, consuming and living. For us, it is by being right up there among the leaders that we will best ensure the competitiveness of the European Union. This gives me the opportunity to say that competitiveness is not an objective in itself. Our objective is to be in a position to meet the challenges which, let us not forget, threaten the very existence of mankind on this planet. If we are among the best, our competitiveness will, however, be assured.
A great many things have been said with which we agree. There are just two points I would like to raise.
Firstly, we need to maximise the impact of each euro spent. This requires better alignment between the different EU policies and between what is done at the level of the European Union and what is done at the level of the Member States. This means that we need to progress from a logic where the general rule is subsidy and exemption, lending and risk sharing, to a logic where catalysing private investment by using public funds is a major objective. The best way of doing that is not always by contributing non-repayable money.
Finally, we must have the courage to put an end to a number of huge white elephants, such as the ITER project which, in fact, gobbles up a substantial amount of European research money - EUR 7 billion out of EUR 60 billion - just imagine! We need to put an end to that.
on behalf of the EFD Group. - Mr President, I would like to thank Ms Merkies for all her efforts and her coordination during the period in which this report was being negotiated among the political groups. I believe that she has done a very good job. I have three points to make.
I am happy to see that the rapporteur has taken on board the role of broadband. The digital world and information and communication technologies are engines of innovation, and high-speed broadband should be an essential precondition for all European innovation partnerships.
Secondly, in the run-up to the FP8, we should further strengthen the monitoring and ex-post evaluation of results of EU-funded research and innovation activities. Thus, we see that Ms Merkies has quite correctly included in her report a paragraph calling on the Commission to develop an integrated indicator system that would allow better monitoring and assessment of progress and the measurable impact of innovation policies and programmes in the EU.
In conclusion, a few days ago, the President of the European Council, Mr Van Rompuy, stated that Europeans are not innovative because they are depressed. That is, indeed, an innovative assumption, but I think it is a matter of character. We need to encourage a culture of learning, curiosity and risk-taking.
(DE) Mr President, we are facing major societal challenges: the economic crisis, the ageing population, the scarcity of resources and the need to maintain our international competitiveness.
This makes it all the more important for us to promote innovation, which can counteract these problems by providing creative ideas and solutions. This is not just about introducing technical innovations, but also socio-political innovations. For example, in order to deal with the problem of the ageing population, we need so-called classic innovations, on the one hand, such as new drugs, and, on the other, we should be thinking about innovative models for society, pensions and healthcare systems. We need to create an environment today which promotes the innovations of tomorrow, including investment in research and development, protection for intellectual property, in particular, using patent legislation, and the encouragement of creative skills, starting in school classrooms.
Finally, I would like to mention a particular problem relating to the use of resources. Innovations should ultimately ensure that products last longer. This will be of benefit to consumers and the environment. Unfortunately, there are also innovations which have the opposite effect. Products are developed with deliberate weak points which shorten their useful life and increase consumption, such as laptops and smart phones. The Innovation Union must help to combat this.
(DE) Mr President, Mrs Geoghegan-Quinn, ladies and gentlemen, firstly, I would like to give my sincere thanks to Mrs Merkies for her hard work. I would also like to thank the many Members who were involved and the Commission for its support.
We are largely in agreement on this issue. Over the years, we have adopted a large number of programmes and papers here, from the Lisbon strategy to Europe 2020, and many more. We have constantly said that the future of Europe will depend on whether we succeed in resolving the question of innovation. We all agree that this involves all aspects of education, training and research, and that the entrepreneurial side is also important. Nevertheless, it is true, as a previous speaker has just said, that other regions of the world are obviously able to mobilise talent and ideas more effectively than we can.
Therefore, we need to stop for at least a second or two to think about the reasons for this. Is it because we are providing too little funding or because we cannot find the right way of exploiting the potential that is there? This is what Mrs Merkies referred to in her speech.
I would like to mention briefly one other issue. I was part of a delegation to California and one evening, we met with young entrepreneurs and people who wanted to start new companies. I will never forget that evening. Those young people's eyes were shining, they were full of enthusiasm and they and others believed that they were capable of achieving something. They only asked for one thing. They wanted help for everyone who aimed to start up a business, so that they were given a chance, had the freedom to act, and did not spend all their time grappling with red tape.
I will not forget this, because it was a very, very important signal for me. How can we increase the effectiveness of our investments in research? I believe that the contributions made by the European Research Council (ERC) and the European Institute of Innovation and Technology (EIT) in the area of research are interesting and exciting and could produce good results. The questions concerning venture capital and people can probably best be answered if we as politicians do not attempt to evaluate all the questions, to come to a decision and to draw up guidelines. Perhaps only a few regulations are needed. As Mrs Merkies has said, less is often more.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, Mr Reul, thank you for your speech. How do you think that we can incorporate these ambitions within the framework of the Innovation Union into all the work that we do in the Committee on Industry, Research and Energy, into all the other documents that are still to come, into the common strategy framework, into all the research funding and into future programmes? How can the Commission ensure that, ultimately, a single thread runs through all these policy elements so that we actually attain the objectives set in this Innovation Union?
(DE) Mr President, I still believe in the things that are good and positive. In the spirit of the young people we met in California, I would like to say that we can achieve this. However, perhaps we do not need to impose regulations covering every detail.
(DA) Mr President, Commissioner, ladies and gentlemen, I would like to start by congratulating the rapporteur on this report. It is a very fine result. In the 2020 strategy, we acknowledged the fact that, if we are to maintain our level of prosperity in Europe, we need to increase our productivity. We therefore need to focus on innovation. However, it is important that we do not restrict innovation to research and technology. If we take innovation seriously, we must, first and foremost, invest in the human element. Innovation involves creative processes that can be taught and that should be included in the teaching methods used in the Member States, because we need workers with good suggestions for improvements to the job and solution models to tackle the new tasks. However, this means that we need to educate and provide further training for our workforce. We are also faced with the huge task of teaching businesses how they can best utilise the innovation potential of their workers. Worker-driven innovation is not only good for businesses, it is also good for job satisfaction, and it can help to reduce stress. I would like to call on the Commission to enter into talks with the two sides of industry to discuss how we can best promote worker-driven innovation in Europe.
(PL) Mr President, of course we are all in favour of innovation, particularly when it comes to science and industry - and I say this not only as a politician, but also as someone who once worked at a university, since I was a lecturer before I became a politician. In reality, however - and a few speakers have already mentioned this - we are losing the race for innovation against countries such as the United States and the Middle Eastern countries. This is why we are calling for our cooperation on innovation to be extended to include non-EU countries as well.
I am very pleased by the adoption of the amendment I tabled, which has been included as paragraph 167 and which calls for cooperation with the countries participating in the Eastern Partnership, and I hope that paragraph 71 will be similarly amended. This paragraph does admittedly refer to the Mediterranean countries, but it should be extended to include all countries involved in the European Neighbourhood Policy.
(EL) Mr President, Mrs Merkies has produced an excellent report and I congratulate her. Of course, we also have the EU 2020 strategy, we have numerous efforts and numerous reports on innovation and youth employment on paper, which we need to put into practice. Young people in Europe are unemployed at a rate of 9.6% in terms of general unemployment, but this rate exceeds 20.2% for young people aged 19-27 and, of course, these people are in despair. Work is not just a livelihood; we have to understand that and we have to give young people the opportunity to work because, in doing so, we give them their self-esteem.
Every citizen must have the opportunity, of course, to develop innovative action, by taking part in the innovation programme, and to change Europe. Commissioner, the Commission communication refers to partnerships in the innovation sector. How does the Commission intend to promote closer participation by the regions, what means will be used, and what funding will be provided?
(DE) Mr President, the major challenges faced by the Innovation Union include the ageing population and maintaining healthcare systems. In order to ensure that the systems are sustainable and stable, they must be considered and discussed in their full context. It will only be possible to find successful solutions by looking at the interrelationships between the systems.
By 2050, the ratio of EU citizens of working age to those over the age of 65 will fall from 4:1 to 2:1. As a result, spending on pensions and healthcare is certain to rise. However, focusing only on pension legislation and increasing patients' contributions will not allow us to achieve our objectives.
Successful solutions will also have to consider the failings of our education and labour market policies. It will be essential to invest in training and to change the direction of our training policy in order to counteract a situation in which a growing number of jobs in highly specialised industries cannot be filled, while an equivalent number of low-skilled people of working age are relying on benefits.
As part of our labour market policy, we will have to coordinate our family and equality policies, instead of seeing them as contradictory.
(PT) Mr President, Commissioner, I should like to begin by congratulating the rapporteur on her excellent work.
Europe needs a sustainable and competitive economic model that responds to the major social challenges of today, and that ensures more and better jobs. The 'Innovation Union' initiative introduces a strategic European innovation policy that is integrated and oriented towards companies and people. The concept of innovation must go further than technological innovation: it must be associated with products, but also with processes, services, movements, systems and organisational structures.
In particular, social innovation aims to find new and effective solutions for pressing social needs. In addition, young people are the engine of innovation: we therefore need to implement policies that promote young people's access to the labour market. It is also essential to create proper support mechanisms for small and medium-sized enterprises.
The success of innovation policy depends on the existence of a simple, efficient, unbureaucratic system for science and higher education. The proper financing of these two areas is a necessary condition for developing innovation.
Therefore, given the target of 3% of gross domestic product for technological research and development, I call on the Commission to consider the possibility of establishing an effective EU-wide system for governing this target, in the light of what is happening with economic governance.
(FR) Mr President, Commissioner, ladies and gentlemen, when we set ourselves the objective of strengthening our capacity for innovation and investment or the competitive advantage to be found with the United States and China, we speak of economic development, certainly, but specifically, we also speak of creating jobs. For that reason, we must give ourselves the means to strengthen innovation.
I would like to congratulate Mrs Merkies on the one-stop shop, the funding strategy, and the recognition of necessary risk-taking by researchers. Her report points in the right direction and proposes a context that is favourable to small and medium-sized enterprises (SMEs), which are essential to the success of the European Union.
Innovation means attractiveness and competitiveness of the territories, and the involvement of the regional and local authorities is essential in terms of committing appropriations, reducing disparities and enhancing the active role that citizens must play. It is directly on the ground that the measure proposed in this report will contribute effectively to the achievement of the Europe 2020 strategy objectives.
(CS) Mr President, Europe and innovation. I would like to say a little here about what my colleagues, Mr Migalski and Mr Tošenovský, were just talking about. Where are we, essentially? The US is ahead of us, Japan is ahead of us, and Brazil, India and China are hot on our heels. I see the Innovation Union programme as a programme coming at one minute to midnight. In all likelihood, this is the last opportunity we will have to get a grip in the area of innovation, and to prevent those countries from catching up with us. Any failure in this area by Europe as a continent will have fatal consequences - as all the other Members have said - for the competitiveness of Europe, for the quality of life of its inhabitants and, ultimately, also for the values which Europe represents for the world.
I am therefore pleased that the European Parliament has managed to initiate specific legislative measures, such as greater cooperation over the introduction of a European patent. I also consider the area of standardisation very important in relation to the introduction of innovations into practice, as well as their application by small and medium-sized enterprises.
(PL) Mr President, in the speech I made here in Strasbourg last November, I highlighted the significant differences that exist between the old and the new European Union Member States when it comes to financial support for the research and development sector. In the long term, this will result in substantial imbalances in the development of the individual European Union Member States, and in the phenomenon given the ugly name of 'brain drain' by journalists, which is mistakenly referred to as intellectual mobility in the report. In order to guarantee sustainable development in Europe - and I would emphasise the word sustainable - the EU must earmark more funding for the development of innovation and research projects in the new EU Member States, under the heading of sustainable development.
It is also worth encouraging the individual governments to increase the sums allocated from the budget each year to research, and also to set a minimum percentage of the budget which must be used for projects of this kind. A further key issue is the funding of innovation in the SME sector, upon which we should place much more emphasis.
(NL) Mr President, Commissioner, the main challenge is to do things differently - in a much less fragmented way, to have much less parallel activity from the Member States and the European Union - and also to invest in a better-targeted way. I believe that businesses and the citizens are watching on. The report, and your proposal for the Innovation Union, generate expectations. Indeed, we should also expect a lot from it, but I still want to highlight a couple of points on the instrumental side, in particular, including those of the European Union.
First of all, we need to ensure that funding is made easier and there need to be more subsidies and incentives for venture capital. Secondly, we already have the funds, but they are ring-fenced and separately governed: the regional funds, the agricultural funds and so on. We need to move to a multi-fund approach. Will you agree with this in the forthcoming regulations? What kinds of proposals will this be covered by?
My next point is that we have just seen that investment in research and development largely ends up in the twelve 'old' Member States, so further distribution is required. A re-balancing is needed. How can you support businesses and citizens in the 'new' Member States in this regard?
Finally, I wanted to say that this is a process that we would like to help you consider. How will you now conduct the dialogue? It says in your communication that, at the end of 2011, you will hold a convention and take some other action. I have already had the opportunity to speak with you a couple of times, including in the form of a dialogue, at the knowledge for innovation summits in this House. How will you organise that from here on in? We want to see more of you. In fact, I have a lot of faith in that. You currently coordinate such things in the Commission and that did not happen in the past. Along with Mrs Merkies, we will keep a close eye on you.
(RO) Mr President, I congratulate Mrs Merkies for the excellently drafted report. To ensure that the Innovation Union initiative contributes to sustainable development, the education system needs to be modernised, the rules on accessing existing funds need to be simplified and converged, forecasts need to be made about the skills required, partnerships between universities and businesses need to be encouraged, along with standardisation, and intellectual property needs to be protected. However, broadband access is an absolute prerequisite for Innovation Union, given that it improves the level of citizens' involvement.
We call for more funds for innovation, but I think that, for consistency's sake, as we have also done in other cases, we must avoid prejudicing through this report the future of the cohesion policy, the common agricultural policy and the multiannual financial framework. I hope that this amendment will receive majority support tomorrow.
Finally, we call on the Commission to transpose the Union's innovation policy into an action plan with specific objectives and measurable targets.
(IT) Mr President, ladies and gentlemen, I should like to congratulate Mrs Merkies on her excellent work. I believe we have to invest more in innovation, research and knowledge, and we have to do so more boldly. Innovation must not be swallowed up by research. Innovation and research are not the same thing, and I welcome the fact that the report points out this strategic distinction.
The report sets some important objectives: it targets ordinary people and workers through social innovation; it introduces measures to facilitate access to credit and finance for small and medium-sized enterprises; and, above all, it establishes an increasingly close and direct relationship linking together businesses, research centres and our universities.
Facilitating and simplifying life for small and medium-sized enterprises through a one-stop shop and focusing on talent, creativity and innovative ideas are essential conditions for growth and development. Europe must take innovation policies seriously if we want to find a way out of the crisis and build a better future for our younger generations.
(RO) Mr President, at the moment, research and innovation are the privilege of the most developed Member States, which is detrimental to the European Union. The European Union must take this factor into account and foster the balance of potential innovative capabilities throughout the whole EU. Support must be given to new Member States to develop their research infrastructure by allocating additional resources, as Commissioner Quinn promised not so long ago. This is the only way we can be sure of preventing the gap between the east and west of the European Union from widening in terms of research and innovation, thereby enabling us to achieve our aim of creating a proper Innovation Union.
An idea is being promoted for structural or agricultural funds for financing innovation and research. I think that this notion is neither feasible nor fair. A realistic solution is to create specific instruments which will be earmarked only for research and innovation.
(PT) Mr President, Commissioner, Mrs Merkies, this strategy is important to all European countries, especially those whose economies are not competitive enough. It is essential to the creation of small and medium-sized enterprises. Jobs are being created more actively today. It is essential to universities and laboratories, whose survival depends, in part, on their relationship with productive sectors. It is essential to the financial system, which will find a new market in innovation as the classic manufacturing model becomes exhausted.
Innovation is top of the European agenda and, as it is a pillar of the Europe 2020 strategy, it will have to be served by new financial instruments so that it does not succumb to budgetary constraints in the current situation.
Finally, I should like to congratulate the rapporteur, Mrs Merkies, on her important contribution to a more innovative Europe with a more knowledge-based economy.
(LT) Mr President, I would like to add to the many congratulations my group colleague has already received for drafting an excellent report. The European Union is at a difficult crossroads. On the one hand, we urgently need to address problems caused by the crisis while, on the other, we need to adopt measures now, so that we can find an adequate response and implement the long-term commitments we have made to counter challenges like climate change, energy security, food security, our ageing society, and so on.
In today's global context, innovation policy has a huge impact on all areas of life and, in future, it will become the main pillar of economic, cultural and social development in the European Union. Hitherto, this policy has been fragmented and more oriented towards academic and scientific research, rather than transforming innovative ideas into real or adapted products or services that would stimulate growth and job creation.
I support the comprehensive approach to innovation policy and believe that together, we must establish a strategic and integrated European Union innovation policy that is geared to practical adaptation.
(SK) Mr President, innovation is one of the main driving forces of European competitiveness, without which it would be impossible to achieve our set strategic objectives. For example, there is a pressing need for innovation in the areas of public health and environmental protection.
The Union and the Member States must therefore provide financial or tax incentives to businesses and individuals, in order to focus on scientific and technical research and development in areas that are less lucrative but highly beneficial to the public. In my opinion, we are still allocating relatively small amounts of the budget to research and I would therefore also like to emphasise the need for financing instruments in this area in future EU budgets.
The area of European research would also be supported by the introduction of a single European patent which, besides protecting the intellectual property of innovators, would also have the potential to reduce lengthy and costly bureaucratic processes, and avoid repeat applications from one entity in all Member States.
(RO) Madam President, achieving the Europe 2020 strategy target of increasing research and development investment to up to 3% of GDP could create 3.7 million jobs and boost annual GDP by up to EUR 795 billion by 2025.
To achieve this, however, we will need 1 million additional researchers at a time when many of them are attracted at the moment by non-European countries where there are mechanisms to remove the bottlenecks preventing ideas from reaching the market. The fragmentation of research systems and markets, the underuse of public procurement to stimulate innovation, the precarious nature of funding and the slow standardisation process are the problems which European Union countries are still faced with. However, we hope that they will be taken seriously if we want the Innovation Union programme to be one of the successes of the Europe 2020 strategy. This is the only way we will be able to achieve sustainable growth in Europe and resist the ever-growing pressure of globalisation.
(RO) Madam President, the Innovative Union initiative promotes a strategic European policy geared towards business. Particular attention must be focused on the objectives set in the Europe 2020 strategy. Innovation must be guided by public interest, improving quality of life and promoting social well-being. This means that globalisation and research are key factors in external competitiveness and economic growth. Additional factors include active commitment from SMEs and the involvement of European citizens.
The Commission should focus on technologies which underpin smarter, sustainable systems. All the strategies linked to adapting the EU to post-crisis conditions must be aimed at creating sustainable jobs. In this respect, Member States must promote stable economic models based on creativity.
(RO) Madam President, in a Europe without borders, and with an ongoing globalisation process, innovation can and must play an important role in enhancing social cohesion by improving the quality of services provided, no matter which sector they are from.
However, better services also require an improvement in vocational training. Therefore, I feel it is beneficial to initiate specific vocational training programmes, with a focus on innovation and encouraging creativity, aspects which can be nurtured, taught and enhanced at different stages of the training process. The European Commission must encourage and support Member States so that they include, to a larger extent, as part of the components making up national education systems, elements such as innovation and creativity, and encourage improvement in cooperation between education systems and the business world by developing new curricula and doctoral programmes, including at cross-border level.
(GA) Madam President, thank you for giving me the opportunity to speak on this topic.
Madam President, it is incumbent on us to sell the message to third-level educational institutions, research organisations and, indeed, private sector companies concerning the opportunities that are available under the Seventh Framework Programme (FP7) for Research and Development. We must, at all times, highlight the benefits that can accrue to small and medium-sized companies under what is the largest publicly funded research programme in the world.
Support for research and innovation is vital for peripheral regions within the Union if they are to stay competitive in an increasingly globalised world. From an Irish perspective, the FP7 is helping to develop research that is, in turn, creating jobs and delivering new goods and services for our people. EUR 270 million has already been drawn down by Irish organisations in the agriculture, food, fisheries, health, energy, transport and ICT sectors.
In conclusion, I say that this is vitally important, particularly during these very difficult economic times, both in Ireland and throughout the Union.
(PT) Madam President, at a time of serious economic and social crisis, like that currently being experienced in a number of European Union Member States, a debate on innovation in all fields of knowledge and in all economic and social areas is welcome. However, it is necessary for this innovation to be guided by criteria of defending the public interest, improving people's quality of life, promoting social welfare, and preserving the environment and the balance of nature.
In this context, it is essential not to forget unemployment, which already affects around a quarter of young people, many of whom have been through higher education; not to forget that jobs are increasingly insecure, especially for women and young people; and not to forget the growth of poverty and social exclusion.
It is therefore time to go from words to actions, and to demand the necessary budget and policies that recognise the true value of people, their creativity and their capacity for innovation, and that respect workers' dignity.
Madam President, a recent GE survey established that 85% of key people believe that innovation is the way to future prosperity for the European Union. It is one thing to establish it, but another thing to make it a reality. That is the challenge facing us.
I had the privilege of drawing up the draft opinion for the Committee on Culture and Education on the Innovation Union and I emphasised a number of points. One was the need to avoid duplication. This was prompted by an answer given by the Commissioner in her hearing, when she pointed out that one particular strain of salmonella was being researched by 40 different institutes - a clear case of a lack of joined-up thinking, and a waste of money. We also need productive cooperation between the various stakeholders. I saw a very good example of that at Santiago de Compostela University, which tracked research all the way until a new company was founded. Thirdly, we need to develop the European patent.
Member of the Commission. - Madam President, I would like to thank all the Members who took part in the debate. I think everybody here agrees that we need to improve the conditions for innovation.
Most of the speakers talked about jobs. That is what Innovation Union is all about. It is about taking the very basic blue-sky research that we do so well in the European Union, and translating it all the way to the marketplace so that we provide the jobs here, and they are not provided abroad.
A number of speakers raised the role of the regions. This is really important and we need to develop synergies between research and innovation funding, on the one hand, and structural funds, on the other. Indeed, Ms Merkies underlines that point in her report. All the regions of Europe should play to their strengths. I will go in a couple of weeks' time to Debrecen, in Hungary, to the 'Week of innovative regions of Europe' conference, where all the regions will come together to talk about the concept of smart specialisation.
Some of the less advanced regions can obviously gain from the networking and know-how that is fostered by research and innovation programmes while, of course, using structural funds to build up the research infrastructure facilities that they require.
Mr van Nistelrooij raised the matter of the Innovation Convention, and I would like to say that this is well advanced. As part of the preparation, we have invited Mr Reul, the Chair of the Committee on Industry, Research and Energy, to talk about the committee's representation at the heart of the Innovation Convention. Obviously, we have also invited representatives of the Member State governments, business leaders, stakeholders of all kinds, policy makers and so on.
We think this is very important because one of the things I consider essential in relation to innovation is that we should have a 'living document': in other words, that we will have the opportunity on a regular basis - in Parliament, internationally at the Innovation Convention, and also at Heads of State or Government level - to monitor progress and to insist, where the progress is slow, on speeding it up. That is very important if this initiative is going to be successful, to create the kind of jobs we want and to deliver what we expect it to deliver at the end of the day.
rapporteur. - Madam President, I would like to thank colleagues and innovative citizens for all their very valuable contributions. It was a very inclusive process. We are in unison here: we want to boost economic growth and move towards a different, sustainable social model. We want to stimulate SMEs and start-ups; we want to update our skills in lifelong learning; we want social innovation. We want the money actually to be spent on research and development, not to be kept in the pocket.
We agree that research is not a synonym for innovation; innovation stands on its own, though it might derive from research. Both are extremely important, but innovation needs to get an extra push. To clear up the issue of funding coming from the agricultural funds or the structural funds: the intention is not that we move funding from the CAP or the structural funds to the innovation funds, but that we pay attention to the horizontal aspect of innovation. We need innovation in agriculture and in regional policy too: we need it everywhere.
So where do we go from here? Let us not end with this one report. We cannot let it end here. Let us take this onwards, together with the Member States. Let us really try to get a different mindset. Let us spend the money, but let us change the policy. Let us change our economic model, move towards a sustainable model and create jobs.
The report said that innovation is not only a product, process or service, but also a movement. So let us be innovators here today. Let us start a movement: a movement for innovation.
The debate is closed.
Written statements (Rule 149)
Innovation means the successful implementation of ideas in practice. We must not allow the Innovation Union to remain merely an exciting idea, a political objective. In the Committee on Budgets, we are working on firmly implanting the Europe 2020 flagship in the European Union's strategy through an independent financial framework. The Innovation Union is able to play a role in transforming the crisis-laden economy of Europe, which will be guided by sustainable job creation. If 3% of the EU's GDP can really be earmarked for research and development by 2020, 3.7 million new jobs will be created, which would increase annual GDP by some EUR 800 million by 2025.
We must treat it as a fact that the key to and, at the same time, the only effective tool for the European Union's economic recovery is research and innovation. This is why we must unanimously support Member States devoting 1% of their gross domestic product to research and technological development. Willingness to take risks is a prerequisite for successful innovation, but this does not mean a risky investment for Member States now. The return is guaranteed.
In order to maintain European competitiveness, a change of approach is needed, the key drivers of which are enhancing innovation potential and encouraging more people in Europe to become entrepreneurs. This is why we revised the Small Business Act, making it consistent with the Single Market Act, which is able to show synergy with the Innovation Union as well. Our measures must be harmonised, because this way, efficiency is also increased many fold.
Innovation, competitiveness, sustainable development, creativity, efficiency - these are all fine words which fit in very well with current political, economic and labour market trends, but are there any concrete measures or real projects behind these words? Those who hear them will certainly react positively to their use, and they will help to promote the ideals they represent, and to gain support for them. Let us not forget, however, that these slogans must be backed up by practical measures, and that the appropriate legislative decisions must be taken and laws implemented which will contribute to the achievement of the objectives which have been mentioned, namely, the objectives of the Europe 2020 strategy. Europe and Europeans hold enormous potential; our task is to put in place the appropriate conditions for this potential to be exploited fully.
As a member of the Committee on Culture and Education, I support the 'Innovation Union' initiative. I would stress the role played by education, vocational training and social research (into the fight against poverty and social exclusion) within the framework of this initiative. It is important to simplify the administrative procedures involved in submitting applications for EU programmes in the field of scientific research and innovation in such a way as to make it possible for more enterprises and scientific institutions to take part in them. Simplified procedures will also ensure that public funds are used more effectively and efficiently, and that the administrative burden is reduced.
Innovation policy should go hand-in-hand with policy in the field of vocational training and the labour market. New products and services are intended to help increase employment levels and promote the forecasting of future trends and the qualifications needed on the labour market. In view of the fact that women account for only 30% of European researchers and only 13% of directors of European research institutions, I would highlight the need for the 'Innovation Union' initiative to take account of future guidelines as regards a more balanced representation of women and men in scientific disciplines. I would also call for such guidelines to be implemented effectively by the Member States.